Citation Nr: 1520930	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is of record.  


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to her active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including organic diseases of the nervous system such as tinnitus, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Veteran's service treatment records are silent for any complaints of tinnitus.  As the Veteran reported at the September 2012 hearing, her separation medical examination does not indicate that she underwent audiological evaluation at that time, although she did not specifically report experiencing tinnitus at any time during active duty.  Post-service medical evidence concerning this issue consists solely of the October 2011 VA audiology examination, at which time the examiner noted that the Veteran presented with bilateral intermittent tinnitus.  She reported that it had been present for a couple of years but denied a history of post-service occupational and recreational noise exposure.  The examiner observed that the Veteran's service treatment records were silent of any complaints or treatment for tinnitus.  The examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure, citing to medical literature titled Tinnitus:  Theory and Management, which provides that "spontaneous tinnitus lasting seconds to minutes is a nearly universal sensation."  

During the September 2012 videoconference hearing, the Veteran testified that the onset of tinnitus occurred in approximately 2008 during active military service.  She stated that upon service discharge she did not receive a separation examination for hearing loss and also denied a history of post-service occupational and recreational noise exposure.  The Veteran reported that her military occupational specialty was in finance and that she worked in an office setting in service.  She explained, however, that she believed her tinnitus was due to annual weapons training for rifles and handguns, which was a requirement during active military service.  She also stated that she had continued to experience symptoms since that time and that she experienced symptoms of tinnitus approximately three to four times daily.  

Regarding the Veteran's tinnitus claim, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted.  The evidence shows a current diagnosis of tinnitus, which the Veteran has reported began during service and has continued from that time to the present.  Indeed, the Board notes that the Veteran filed her claim less than one year after her separation from service and was diagnosed with tinnitus at the October 2011 VA examination less than one year after leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309.

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of tinnitus.  The Board acknowledges that in the October 2011 VA examination report, the examiner stated that she found it less likely than not that the Veteran's tinnitus was etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, particularly in light of the fact that the examination itself occurred less than one year after the Veteran's separation from active duty.  The examiner provided no reason for rejecting the Veteran's lay history, instead merely citing to medical literature concerning common occurrences of tinnitus.  Importantly, the Board notes that the symptoms of tinnitus as recounted in the literature cited by the VA examiner do not appear to be similar in frequency or severity to the symptomatology reported by the Veteran.  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, and given that the Veteran is diagnosed with tinnitus and that she has credibly reported that the symptoms of tinnitus began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


